Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 [] Transition report under Section 13 or 15 9d) of the Exchange Act for the Transition Period from to . TELEMETRIX INC. (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6650 Gunpark Drive, Suite 100, Boulder, CO 80301 (Address of principal executive offices) (303) 652-0103 (Issuers telephone number) 6650 Gunpark Drive, Suite 100, Boulder, C0 80301 (Address of principal executive offices) 303-652-0103 (Issuers telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a small company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] APPLIABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. There are 180,483,368 shares of common stock outstanding as of October 15, 2007. Transitional Small Business Disclosure Format(Check one):Yes[]No[X] TELEMETRIX INC. INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements . Consolidated Balance Sheet as of September 30, 2007 (unaudited) Consolidated Statements of Operations for the Three and nine months ended September 30, 2007 and 2006 (unaudited) Consolidated Statements of Cash Flows for the Nine months ended September 30, 2007 and 2006 (unaudited) Notes to Consolidated Financial Statements Item 2. Managements Discussion and Analysis of Financial Condition and Plan of Operations Item 3. Controls and Procedures. PART II - OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Changes in Securities and Use of Proceeds . Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Securities Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURES 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Telemetrix, Inc. Consolidated Balance Sheet September 30, 2007 (Unaudited) Assets Current assets: Cash $ 207,586 Accounts receivable, net 24,595 Total current assets 232,181 Property and equipment, net 703,989 Total assets $ 936,170 Liabilities and stockholders' (deficit) Current liabilities: Accounts payable $ 927,853 Accrued expenses 122,629 Accrued interest-Convertible debentures 622,315 Convertible debentures 1,200,000 Notes payable 718,714 Convertible notes payable - affiliates 4,774,109 Accrued interest - affiliates 806,612 Total current liabilities 9,172,232 Stockholders' (deficit): Preferred stock, $.001 par value, 25,000,000 shares authorized none issued or outstanding - Preferred stock, series D, $.001 par value, convertible, liquidation preferences $30 per share, 250,000 authorized none issued or outstanding - Common stock, $.001 par value, 750,000,000 shares authorized, 180,483,368 shares issued and outstanding 180,483 Paid in capital 72,831,406 Accumulated (deficit) (81,247,951) Total stockholders' (deficit) (8,236,062) Total liabilities and stockholders' (deficit) $ 936,170 See the accompanying notes to the consolidated financial statements 3 Telemetrix, Inc. Consolidated Statements of Operations Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended Revenue: Pager $ - $ 390 $ - $ 27,081 Network services - - - 122,577 Cellular services 55,941 64,245 151,239 192,968 Total revenue 55,941 64,635 151,239 342,626 Cost of revenue 49,185 48,334 131,565 261,155 Gross margin 6,756 16,301 19,674 81,471 Operating expenses: Selling, general and administrative expenses 559,782 302,209 1,460,518 1,222,539 Total operating expenses 559,782 302,209 1,460,518 1,222,539 (Loss) from operations (553,026 ) (285,908 ) (1,440,844 ) (1,141,068 ) Other (income) expense: Gain on the settlement of debt - - (80,330 ) (151,608 ) Loss on disposal of assets - 661,210 - 661,210 Bad debt recovery - - - (40,284 ) Interest expense 224,452 230,703 609,731 568,230 Total other (income) expense 224,452 891,913 529,401 1,037,548 Net (loss) $ (777,478 ) $ (1,177,821 ) $ (1,970,245 ) $ (2,178,616 ) Per share information - basic and fully diluted: Weighted average shares outstanding 180,483,368 24,999,682 180,483,368 24,999,682 Net (loss) per share $ (0.00 ) $ (0.05 ) $ (0.01 ) $ (0.09 ) See the accompanying notes to the consolidated financial statements. 4 Telemetrix, Inc. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 amd 2006 (Unaudited) Cash flows from operating activities: Net cash (used in) operating activities $ (1,008,736 ) $ (1,169,022 ) Cash flows from investing activities: Purchase of property and equipment (39,550 ) (872,441 ) Net cash (used in) investing activities (39,550 ) (872,441 ) Cash flows from financing activities: Convertible notes payable-affiliates 1,210,000 2,068,125 Proceeds from notes payable 718,714 323,259 Payments on long term debt and notes payable-affiliates (718,714 ) (323,642 ) Net cash provided by financing activities 1,210,000 2,067,742 Net increase in cash 161,714 26,279 Beginning - cash balance 45,872 115 Ending - cash balance $ 207,586 $ 26,394 Supplemental cash flow information: Cash paid for income taxes $ - $ - Cash paid for interest $ 43,264 $ 63,764 See the accompanying notes to the consolidated financial statements. 5 TELEMETRIX, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and Item 310(b) of Regulation SB. They do not include all of the information and footnotes for complete financial statements as required by GAAP. In management's opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For further information, refer to the Company's financial statements as of December 31, 2006, and for the two years then ended, including notes thereto included in the Company's Form 10-KSB. NOTE 2. EARNINGS PER SHARE The Company calculates net income (loss) per share as required by SFAS 128, "Earnings per Share." Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding. During periods when they are anti-dilutive, common stock equivalents, if any, are not considered in the computation. NOTE 3. CONVERTIBLE NOTES PAYABLE  AFFILIATES The Company has outstanding notes payable to three affiliates of the Company in the principal amount of $4,774,109 at September 30, 2007. The Company has issued convertible promissory notes to Nyssen LP (Nyssen) totaling $713,259 for advances from November 30, 2004, through September 30, 2007. The convertible notes pay interest at 15% per annum and mature on December 31, 2007. During the nine months ended September 30, 2007, the Company recorded interest expense of $94,892 on these loans. The related party note balances as of September 30, 2007, are as follows: Interest Conversion Maturity Amount Type of Debt Rate Price/Share Date of Principal Convertible notes 15 % $ .015 12/31/07 $ 3,593,850 Convertible notes 15 % $ .015 12/31/07 713,259 Convertible notes 10 % $ .020 12/31/06 467,000 $ 4,774,109 6 On October 2, 2006, the Company issued convertible promissory notes for $2,547,214 to Becker Capital Management LLC and LB Becker Consulting Inc. (Becker) in exchange for their cancellation of existing demand notes of $2,382,000 principal and $165,214 of accrued interest. The convertible promissory notes pay interest at 15% per annum and provide a conversion feature, based on the prior 10 day average stock trading price of the Companys common stock on Pinksheets on October 2, 2006, which was $.015 per share. The notes mature on December 31, 2007. During the first nine months of 2007, Becker advanced the Company $1,210,000 under this convertible promissory note. On March 30, 2007, the Company repaid $718,714 of advances under the note from the proceeds of a $718,714 loan from a commercial lender. The loan with the commercial lender was guaranteed by Larry Becker, principal of Becker
